                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                              3:14-cv-540-RJC

TERESA J. BRIDGES,                         )
                                           )
             Plaintiff,                    )
                                           )
       v.                                  )
                                           )          ORDER
CAROLYN W. COLVIN,                         )
Acting Commissioner of                     )
Social Security Administration,            )
                                           )
             Defendant.                    )
__________________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Application for

Attorney’s Fees Pursuant to the Equal Access to Justice Act (“EAJA”) and

Supporting Memoranda, (Doc. Nos. 22, 23, 25), and the Commissioner’s Response in

Opposition, (Doc. No. 24).

      EAJA provides that the prevailing party in a civil action against the United

States is entitled to attorneys’ fees when the United States’ position was not

substantially justified and there are no special circumstances making an award

unjust. 28 U.S.C. § 2412(d)(1)(A). Plaintiff is the prevailing party in this litigation,

as when the Court remands under Sentence Four of 42 U.S.C. § 405(g), the plaintiff

is the prevailing party. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

      The Commissioner has the burden of showing that her position was

substantially justified. United States v. 515 Granby, LLC, 736 F.3d 309, 315 (4th

Cir. 2013). Substantial justification does not require the Commissioner’s position to



                                           1

        Case 3:14-cv-00540-RJC Document 26 Filed 11/10/20 Page 1 of 5
be correct, but such a position may be substantially justified if a reasonable person

could think it correct. See Pierce v. Underwood, 487 U.S. 552, 566 n.2 (1988). A

claim for attorneys’ fees may be defeated by the Commissioner by showing that her

position had a reasonable basis in both law and fact. Id. at 565–66.

      To determine whether the Commissioner’s position in a case was

substantially justified, the Court must “look beyond the issue on which the

petitioner prevailed to determine, from the totality of the circumstances, whether

the [Commissioner] acted reasonably in causing the litigation or in taking a stance

during the litigation.” Roanoke River Basin Ass'n v. Hudson, 991 F.2d 132, 139 (4th

Cir. 1993). In making this determination, “it is appropriate to consider the

reasonable overall objectives of the [Commissioner] and the extent to which [her

position] departed from them. Id.

      The ALJ is required to identify, resolve, and obtain an explanation for any

conflict between a VE’s testimony and the information provided in the DOT. See

SSR 00-4p. Here, such apparent conflicts existed: despite the VE testifying that the

Plaintiff was limited to “no more than superficial interpersonal contact with others”

and required her to “avoid concentrated exposure to dust, fumes and gases,” the VE

nonetheless testified that Plaintiff could do the jobs of Laundry Attendant, Day

Worker, and Hand Packager – jobs that, according to the DOT, may require

Plaintiff to provide assistance and instruction to customers; to dust furnishings,

hallways, and lavatories; or to clean packaging containers in an environment with

frequent exposure to atmospheric conditions. Compare (Doc. No. 12 at14), with (Tr.



                                          2

        Case 3:14-cv-00540-RJC Document 26 Filed 11/10/20 Page 2 of 5
18). As this Court pointed out in its Order remanding this action, “[t]hese conflicts

were neither identified nor resolved by the ALJ as required by Social Security

regulations as well as the Fourth Circuit’s decision in Pearson.” (Doc. No. 20 at 8.)

When an ALJ fails to follow the Commissioner’s own regulations, the

Commissioner’s position in litigation defending the ALJ’s failure cannot be

substantially justified. See Dixon v. Astrue, No. 5:06-CV-77-JG, 2008 WL 360989,

at *3 (E.D.N.C. Feb. 8, 2008).

      Defendant offers two arguments in opposition, the first of which is that the

Commissioner’s position was substantially justified because the Fourth Circuit did

not issue the case on which this Court relied here (Pearson v. Colvin, 810 F.3d 204

(4th Cir. 2015)) until after the parties had made their arguments in this case. (Doc.

No. 24.) It is true that Pearson was not decided until after the parties had made

their arguments before this Court, and that this Court’s Order remanding the case

cited Pearson. (Doc. No. 20.) However, Pearson was not a necessary condition for

this Court’s Order to remand; as the Court stated, resolution of the conflicts in

question were required by “the Social Security regulations as well as the Fourth

Circuit’s decision in Pearson.” (Id. at 8.) (emphasis added). This Court found that

even a “cursory review of the record and the DOT definitions indicates that

apparent conflicts exist between the VE’s testimony and the DOT,” id., and that

SSR 00-4p clearly gave the ALJ the duty to elicit a reasonable explanation for any

such apparent conflict before issuing a determination. Pearson clarified rather than

changed this provision, and as a result, even prior to the Fourth Circuit’s ruling in



                                          3

        Case 3:14-cv-00540-RJC Document 26 Filed 11/10/20 Page 3 of 5
Pearson the Defendant’s position was not substantially justified.

      Second, Defendant argues that Plaintiff’s requested $6,545.86 EAJA fee is

excessive. Defendant suggests that awarding twenty-four hours of work billed for

the combined initial Memorandum and Supplemental Memorandum is excessive

given that Plaintiff would not have prevailed without Pearson (Doc. No. 24 at 9) –

but as discussed above, Pearson was not critical to Plaintiff’s success in this case.

Defendant also looks line-by-line at Plaintiff’s billing and notes that Plaintiff billed

two hours for research and drafting the EAJA Memorandum, as well as billing .10

hours for each Court Notice review and .25 hours to review the Answer to the

Complaint. (Doc. No. 24 at 10.) Yet as Plaintiff points out, Plaintiff’s counsel did

not represent Plaintiff before the agency and therefore was not familiar with the

administrative record, and had to learn the record in addition to completing

additional briefing on Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), which was

decided during the pendency of this case. (Doc. No. 25 at 4.) The Court has

reviewed the Plaintiff’s billing records with regard to Defendant’s remaining

objections, and concludes that the claimed tasks are not objectionable and that the

entries are not duplicative or excessive. Brooks v. Colvin, 2016 WL 7320893 at *1

(W.D.N.C. Dec. 15, 2016).

      As a result, the Court finds that the Commissioner’s position in this litigation

was not substantially justified and that there are no special circumstances that

make an award of fees unjust. The Court also finds the amount of fees Plaintiff

seeks is reasonable. Therefore, the Court grants Plaintiff’s Motion for Attorney’s



                                            4

         Case 3:14-cv-00540-RJC Document 26 Filed 11/10/20 Page 4 of 5
              Fees.

                      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Fees under the

              Equal Access to Justice Act, (Doc. No. 22), is GRANTED. The Court will award

              attorneys’ fees in the amount of $6,545.86, and pursuant to Comm’r of Soc. Sec. v.

              Ratliff, 560 U.S. 586 (2010), the fee award will first be subject to offset of any debt

              Plaintiff may owe to the United States. The Commissioner will determine whether

              Plaintiff owes a debt to the United States. If so, that debt will be satisfied first, and

              if any funds remain, they will be made payable to Plaintiff and mailed to Plaintiff’s

              counsel. If the United States Department of the Treasury reports to the

              Commissioner that the Plaintiff does not owe any debt, the Government will

              exercise its discretion and honor an assignment of EAJA fees, and pay those fees

              directly to Plaintiff’s counsel. No additional petition pursuant to 28 U.S.C. §

              2412(d) shall be filed.

                      SO ORDERED.




Signed: November 10, 2020




                                                          5

                        Case 3:14-cv-00540-RJC Document 26 Filed 11/10/20 Page 5 of 5
